 


109 HR 4875 IH: Rocky Mountain Forest Insects Response Enhancement and Support Act
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4875 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2006 
Mr. Udall of Colorado (for himself and Mr. Salazar) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Resources, Ways and Means, and Science, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Healthy Forests Restoration Act of 2003 to help reduce the increased risk of severe wildfires to communities in forested areas affected by infestations of bark beetles and other insects, and for other purposes. 
 
 
1.Short title and table of contents 
(a)Short titleThis Act may be cited as the Rocky Mountain Forest Insects Response Enhancement and Support Act or the Rocky Mountain FIRES Act. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title and table of contents. 
Sec. 2. Findings and purpose. 
Sec. 3. Response to widespread infestations of bark beetles and other insects on Federal land in Rocky Mountain region. 
Sec. 4. Community wildfire protection plan development assistance for at-risk communities in the Rocky Mountain region. 
Sec. 5. Additional assistance for preparation of community wildfire protection plans. 
Sec. 6. Biomass commercial utilization grant program and biomass collection. 
Sec. 7. Cooperation with certain private landowners. 
Sec. 8. Partial exclusion from gross income of payments received as compensation for silvicultural activities in response to insect-infestation emergencies.   
2.Findings and purpose 
(a)FindingsCongress finds the following: 
(1)Fire, bark beetles, and other insects that feed on trees are natural parts of the Rocky Mountain forest ecology that have some beneficial effects and help shape the forests by thinning dense tree stands and promoting cyclical re-growth. 
(2)However, in various parts of the Rocky Mountain region, large-scale infestations of bark beetles and other insects, in combination with other factors, have increased the likelihood of unusually severe wildfires that pose a threat to lives and property in nearby communities. 
(3)This increased wildfire danger is the result of the following factors: 
(A)A century-long policy of suppressing even small fires on Federal lands, which combined with a more recent reduction in the quantity of timber harvesting on Federal lands, has resulted in unusually dense vegetation that can provide fuel for unusually severe wildfires. 
(B)A pronounced and prolonged drought that has weakened trees and made them more susceptible to both wildfire and insects. 
(C)Population growth in mountain communities adjacent to Federal lands and the development of ski areas and other recreational facilities on and in the vicinity of Federal lands, with a resulting increase in the number of people, homes, and businesses at risk; 
(4)The Healthy Forests Restoration Act of 2003 (Public Law 108–148; 16 U.S.C. 6501 et seq) addressed the need to reduce the volume of fuel that can feed the most severe fires that threaten communities. 
(5)However, provisions of the Healthy Forests Restoration Act of 2003 and other laws need to be modified to help further reduce the risks to communities in the Rocky Mountain region associated with current insect infestations. 
(b)PurposeThe purpose of this Act is to facilitate a swifter response by the Secretary of Agriculture and the Secretary of the Interior to reduce the increased risk of severe wildfires to communities in the Rocky Mountain region resulting from the effects of widespread infestations of bark beetles and other insects. 
3.Response to widespread infestations of bark beetles and other insects on Federal land in Rocky Mountain region 
(a)DefinitionsSection 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511) is amended—  
(1)by redesignating paragraphs (12) through (16) as paragraphs (13), (14), (16), (17), and (18), respectively; 
(2)by inserting after paragraph (11) the following new paragraph: 
 
(12)Insect-emergency areaThe term insect-emergency area means Federal land in the Rocky Mountain region that— 
(A)the Secretary determines is subject to a widespread infestation of bark beetles or other insects;  
(B)is identified for hazardous fuel reduction treatment in a community wildfire protection plan; and 
(C)is characterized by insect-induced tree mortality that the Secretary determines has, or within one year will have, produced a condition such that an immediate reduction in hazardous fuels is required in order to reduce the risks to human life and property or to a municipal water supply from a severe wildfire. ; and 
(3)by inserting after paragraph (14), as redesignated by paragraph (2), the following new paragraph: 
 
(16)Rocky mountain regionThe term Rocky Mountain region means the States of Arizona, Colorado, Idaho, Montana, New Mexico, North Dakota, South Dakota, Utah, and Wyoming..  
(b)Funding allocation prioritization for federal lands in rocky mountain regionSection 103(d)(1) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6513(d)(1)(B)) is amended by adding at the end the following new subparagraph: 
 
(D)Special rule for rocky mountain regionThe Secretary shall allocate not less than 70 percent of the funds allocated for authorized hazardous fuel reduction projects in the Rocky Mountain region for— 
(i)projects in the wildland-urban interface; and 
(ii)lands that are in proximity to a municipal water supply system or a stream feeding such a system within a municipal watershed and that have been identified for such projects in community wildfire protection plans.. 
(c)Alternative analysis processSection 104(d)(2) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6514(d)(2)) is amended by inserting after at-risk community the following: or on any other lands identified for such a project in a community wildfire protection plan for an at-risk community in or adjacent to an insect-emergency area. 
(d)Insect emergenciesTitle I of the Healthy Forests Restoration Act of 2003 is amended— 
(1)by redesignating sections 107 and 108 as sections 109 and 110, respectively; and 
(2)by inserting after section 106 the following new section: 
 
107.Actions related to insect-emergency areas 
(a)Designation 
(1)Designation authorityThe Secretary may designate insect-emergency areas. The designation shall be made on the basis of the best information available, including observation of relevant insect infestations. 
(2)InitiationThe designation of an insect-emergency area may be made on the initiative of the Secretary or in response to a request by any State agency or any political subdivision of a State. 
(3)DeadlineIf a State agency or a political subdivision of a State requests an area to be designated as an insect-emergency area pursuant to paragraph (2), the decision regarding such request shall be made no later than 90 days after receipt of the request. 
(4)Limitation on delegationIn the case of National Forest System lands, the authority to make a designation under this subsection may be delegated only to a Regional Forester. 
(b)Consultation and public commentBefore making a determination to designate an insect-emergency area, the Secretary shall— 
(1)consult with any Federal agency responsible for management of lands within a relevant community wildfire protection plan and appropriate State and local officials; and 
(2)provide public notice and seek public comments. 
(c)Review of designationAny administrative or judicial review of a designation made pursuant to subsection (a) shall be subject to regulations issued pursuant to section 105 and to the provisions of section 106.  
(d)Effect of determination 
(1)Authorized hazardous fuel reduction projectsAn authorized hazardous fuel reduction project involving lands within an area designated as an insect-emergency area may be categorically excluded from documentation in an environmental impact statement and environmental assessment under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) if— 
(A)the project involves only lands that are identified for hazardous-fuel reduction treatment in a community wildfire protection plan; and 
(B)the decision to categorically exclude the project is made in accordance with applicable extraordinary circumstances procedures established pursuant to section 1508.4 of title 40, Code of Federal Regulations.  
(2)Stewardship projectsA stewardship contracting project under section 347 of the Department of the Interior and Related Agencies Appropriations Act, 1999 (as contained in section 101(e) of Public Law 105–277; 16 U.S.C. 2104 note) to implement a hazardous fuel reduction project in an insect-emergency area may exceed 10 years, but may not exceed 15 years. 
(e)Personnel authorityThe Secretary of Agriculture may relocate or reassign personnel of the Forest Service in order to provide additional personnel to prepare and carry out applied silvicultural assessments under section 404 in response to an insect emergency or to prepare and implement other appropriate actions involving Federal lands subject to an insect emergency.. 
(e)Relation to appeals reform actSection 105 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6515) is amended by adding at the end the following new subsection: 
 
(d)Relation to appeals reform actNothing in section 322 of the Department of the Interior and Related Agencies Appropriations Act, 1999 (Public Law 102–381; 16 U.S.C. 1612 note) shall be construed to require administrative review procedures different from, or in addition to, the procedures established by regulations issued pursuant to this section for administrative review of an authorized hazardous fuel reduction project conducted pursuant to section 102 or the designation of an insect-emergency area pursuant to section 107..  
4.Community wildfire protection plan development assistance for at-risk communities in the Rocky Mountain region 
(a)Availability of assistanceSection 103 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6513) is amended by adding at the end the following new subsection: 
 
(e)Planning assistance for at-risk communitiesUsing amounts made available to the Secretary of Agriculture under section 35(c) of the Mineral Leasing Act (30 U.S.C. 191(c)), the Secretary of Agriculture shall make grants to at-risk communities in the Rocky Mountain region to assist the at-risk communities to prepare or revise a community wildfire protection plan. The Secretary of Agriculture shall make such grants in consultation with appropriate State agencies.. 
(b)Funding sourceSection 35 of the Mineral Leasing Act (30 U.S.C. 191) is amended by adding at the end the following new subsection: 
 
(c)Notwithstanding subsection (a), $5,000,000 of the monies paid into the Treasury under such subsection for each of the fiscal years 2006 through 2010 shall be made available to the Secretary of Agriculture, without further appropriation and until expended, for obligation and expenditure pursuant to section 103(e) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6513).. 
5.Additional assistance for preparation of community wildfire protection plansSubparagraph (L) of section 33(b)(3) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229(b)(3)) is amended to read as follows: 
 
(L)To fund fire prevention programs, including the development of community wildfire protection plans (as defined in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511)).. 
6.Biomass commercial utilization grant program and biomass collection 
(a)Grant programSection 203 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6531) is amended to read as follows: 
 
203.Biomass commercial utilization grant program 
(a)Program authorizedThe Secretary of Agriculture may make grants to the owners or operators of facilities that use biomass— 
(1)as a raw material to produce electricity, sensible heat, transportation fuel, or substitutes for petroleum-based products;  
(2)for wood-based products; or  
(3)for other commercial purposes.  
(b)PriorityIn making grants under this section, the Secretary shall give priority to applications submitted by persons who purchase biomass removed from lands in insect-emergency areas through an authorized hazardous fuel reduction project carried out pursuant to section 102. 
(c)Use of grant fundsGrants made pursuant to this section may be used to offset the costs of purchasing biomass. 
(d)Relation to other authoritiesThe authority provided by this section is in addition to any other authority of the Secretary to make grants related to biomass. 
(e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $10,000,000 for each of fiscal years 2007 through 2010 to make grants under this section.. 
(b)Central collection pointsTitle II of the Healthy Forests Restoration Act of 2003 is amended by adding at the end the following new section: 
 
204.Establishment of central collection points 
(a)EstablishmentTo the maximum extent practicable and consistent with relevant land management plans, the Secretary shall establish one or more collection point for the placement of vegetative material removed from Federal or other lands as part of hazardous fuel reduction projects under title I. No collection point shall be established on any lands not owned by the United States without the consent of the owner of such lands. 
(b)UseVegetative material placed at a collection point established under this section may be sold, donated, or otherwise made available to any party who will remove the material from the collection point. 
(c)DefinitionIn this section, the term “Secretary” means— 
(1)the Secretary of Agriculture with respect to lands managed by the Forest Service; and 
(2)the Secretary of the Interior with respect to lands managed by any agency of the Department of the Interior.. 
7.Cooperation with certain private landownersTitle I of the Healthy Forests Restoration Act of 2003 is amended by inserting after section 107, as added by section 3(d), the following new section: 
 
108.Cooperation with certain private landowners 
(a)Use of private landownersThe Secretary may award stewardship contracts to or enter into agreements with owners of lands contiguous to Federal lands managed by the Secretary under which the landowners may carry out a fuel-reduction project or other activities on the contiguous Federal lands in order to reduce the extent to which the Federal lands or other lands could be affected by wildfires. The agreement shall include such terms and conditions as the Secretary considers appropriate with regard to activities to be performed on the Federal lands. 
(b)ReimbursementA stewardship contract or other agreement under this section may provide for reimbursement by the Secretary for costs incurred by the landowner related to the fuel-reduction project or other activities on the Federal lands. If reimbursement is not provided, the cost incurred by the landowner shall be treated as a donation to the United States for purposes of the Internal Revenue Code of 1986.. 
8.Partial exclusion from gross income of payments received as compensation for silvicultural activities in response to insect-infestation emergencies 
(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to items specifically excluded from gross income) is amended by inserting after section 139A the following new section: 
 
139B.Compensation for silvicultural activities in response to insect-infestation emergencies 
(a)General ruleGross income shall not include any qualified silvicultural payments. 
(b)Dollar limitationThe aggregate of the payments which may be taken into account under subsection (a) with respect to a taxpayer for a taxable year shall not exceed $10,000 ($20,000 in the case of a joint return).  
(c)Qualified silvicultural paymentsFor purposes of this section— 
(1)In generalThe term qualified silvicultural payment means any amount received by the taxpayer during the taxable year as compensation for work performed in the Rocky Mountain region as part of— 
(A)an authorized hazardous fuels reduction project conducted pursuant to section 102 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6512) in an insect-emergency area, or 
(B)a silvicultural assessment or other treatment conducted under section 404 of such Act (16 U.S.C. 6554) in an insect-emergency area. 
(2)DefinitionsThe terms authorized hazardous fuels reduction project, insect-emergency area, and Rocky Mountain region have the meanings given those terms in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).  . 
(b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 139A the following new item: 
 
 
Sec. 139B. Compensation for silvicultural activities in response to beetle emergencies.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
 
